Order, Supreme Court, New York County (Carol Edmead, J.), entered September 16, 2010, which, to the extent appealed from, granted so much of defendants’ cross motion for summary judgment as sought dismissal of plaintiffs Labor Law § 202 cause of action, unanimously reversed, on the law, without costs, and the motion denied.
In this action to recover damages arising from plaintiffs fall while washing exterior windows of a commercial building, triable issues of fact exist as to whether (1) defendant building owner required tenants and subtenants to clean the windows on their leased premises (see Labor Law § 202); (2) the owner, by lack of objection, either informally approved or permitted window washing by its tenants’ and subtenants’ hired workers, including plaintiff, who testified that he washed windows in the building on almost a monthly basis since the late 1980s; (3) the owner informally approved of, if not directly recognized, third-party defendant Baltz’s subtenancy, such that the lease terms at issue would then be binding upon Baltz; (4) the owner had installed and provided notice of tilt-in windows in Baltz’s subleased premises before plaintiffs accident, such that a safe means was provided for washing the windows from inside the building, rather than from the exterior (see id.); and (5) the anchor hooks on the building’s facade complied with the relevant Industrial Code provisions (see 12 NYCRR 21.3 [b], [d], [h], [i]; 21.6 [a], [c], [k]). Concur—Sweeny, J.P., Saxe, DeGrasse, *470Abdus-Salaam and Feinman, JJ. [Prior Case History: 2010 NY Slip Op 32609(U).]